         Case 3:20-cv-00366-SB         Document 41       Filed 12/17/20     Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



 EMILY CATHERINE CONROY,                             Case No. 3:20-cv-366-SB

                Plaintiff,                           ORDER

        v.

 KATHERINE CLARK,

                Defendant.


Michael H. Simon, District Judge.

       United States Magistrate Judge Stacie F. Beckerman issued Findings and

Recommendation in this case on October 29, 2020. ECF 29. Judge Beckerman recommended

that the Court deny Defendant Katherine Clark’s anti-SLAPP motion to strike and motion to

dismiss. Clark is representing herself (pro se) in defending against Conroy’s claim.

       Under the Federal Magistrates Act (“Act”), the Court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files an objection to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).




PAGE 1 – ORDER
          Case 3:20-cv-00366-SB          Document 41       Filed 12/17/20      Page 2 of 7




       For those portions of a magistrate judge’s findings and recommendations to which neither

party has objected, the Act does not prescribe any standard of review. See Thomas v. Arn, 474

U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act], intended to

require a district judge to review a magistrate’s report to which no objections are filed.”); United

States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding that the court

must review de novo magistrate judge’s findings and recommendations if objection is made, “but

not otherwise”). Although in the absence of objections no review is required, the Act “does not

preclude further review by the district judge[] sua sponte . . . under a de novo or any other

standard.” Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ.

P. 72(b) recommend that “[w]hen no timely objection is filed,” the Court review the magistrate

judge’s recommendations for “clear error on the face of the record.”

       Clark timely filed an objection (ECF 34), to which Conroy responded. ECF 38. Clark

objects to the portion of Judge Beckerman’s recommendation that the Court find that Conroy

stated a claim for Invasion of Privacy and Intentional Infliction of Emotional Distress. Clark

recently published a book about Conroy’s stepfather. The book includes details about Dr. Alan

Fleischer’s (Conroy’s biological father) sexual abuse of Conroy when Conroy was a child. As

Conroy’s Complaint acknowledges, “[i]n the late 1980s, several newspaper articles were written

about” Fleischer’s abuse of Conroy, but “[n]one of the articles named or identified Emily

[Conroy] as the victim of [Fleischer’s] crimes[,] [n]or did any of the articles detail the full horror

of the acts [Fleisher] perpetrated on his own daughter.” First Am. Compl. (ECF 16) at 3. The

Complaint alleges that no “significant information” about Conroy’s identity or the abuse she

suffered has surfaced since 1990. Id. Clark’s book, the Complaint further alleges, “reveals




PAGE 2 – ORDER
         Case 3:20-cv-00366-SB          Document 41        Filed 12/17/20     Page 3 of 7




graphic details of the abuse [Conroy] suffered that had not before been published or otherwise

made public.” Id. at 4.

       Clark asserts that several additional newspaper articles from the late 1980s, as well

several recently published books about Conroy’s stepfather, have mentioned Fleischer’s abuse of

Conroy. Clark refers to both a 2015 book about Conroy’s stepfather that named Conroy as the

victim of Fleisher’s abuse and a 2018 book about Conroy’s stepfather that includes some

discussion of Fleisher’s abuse of Conroy. In her objections to Judge Beckerman’s

recommendations, Clark argues that Judge Beckerman should have “take[n] note of [the]

undisputable fact” that “[t]he abuse of [Conroy] set forth in Dr. Clark’s book was already known

to the public, and had been consistently discussed in the public for many years.” ECF 34 at 5.

       “[W]hen the legal sufficiency of a complaint’s allegations is tested by a motion under

Rule 12(b)(6) ‘[r]eview is limited to the complaint.’” Lee v. City of Los Angeles, 250

F.3d 668, 688 (9th Cir. 2001). The Court must take as true all factual allegations in the complaint

and construe those allegations in the light most favorable to the plaintiff. Id. “Indeed, factual

challenges to a plaintiff’s complaint have no bearing on the legal sufficiency of the allegations.”

Id. For that reason, courts generally may not consider material outside the pleadings when

assessing the sufficiency of a complaint under Rule 12(b)(6) of the Federal Rules of Civil

Procedure. See Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 998 (9th Cir. 2018).

       The Court may, however, consider documents outside of, and not attached to, a complaint

when the document is either (1) one “which a court may take judicial notice under Federal Rule

of Evidence 201”; or (2) is “incorporated into the complaint by reference.” Louisiana Mun.

Police Emps.’ Retirement Sys. v. Wynn, 829 F.3d 1048, 1063 (9th Cir. 2016) (quoting Tellabs,

Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007)). Rule 201 permits a court to




PAGE 3 – ORDER
             Case 3:20-cv-00366-SB       Document 41       Filed 12/17/20      Page 4 of 7




“judicially notice a fact that is not subject to reasonable dispute” because it either “is generally

known within the trial court’s territorial jurisdiction” or it “can be accurately and readily

determined from sources whose accuracy cannot reasonably be questioned.” Fed. R.

Evid. 201(b). “Courts may take judicial notice of publications introduced to ‘indicate what was

in the public realm at the time.’” Von Saher v. Norton Simon Museum of Art at Pasadena, 592

F.3d 954, 960 (9th Cir. 2010) (quoting Premier Growth Fund v. All. Capital Mgmt., 435

F.3d 396, 401 n.15 (3d Cir. 2006)). A document may be incorporated by reference when “the

plaintiff refers extensively to the document or the document forms the basis of the plaintiff’s

claim.” United States v. Ritchie, 342 F.3d 903, 907 (9th Cir. 2003). Clark does not appear to be

requesting incorporation by reference.1

        Even when taking judicial notice, however, a court may not take judicial notice of

disputed facts. Lee, 250 F.3d at 690. For example, “[o]n a Rule 12(b)(6) motion to dismiss, when

a court takes judicial notice of another court’s opinion, it may do so ‘not for the truth of the facts

recited therein, but for the existence of the opinion.’” Id. (quoting Southern Cross Overseas

Agencies, Inc. v. Wah Kwong Shipping Grp. Ltd., 181 F.3d 410, 426-27 (3d Cir. 1999))

(emphasis added). A court errs by dismissing a complaint after taking judicial notice of disputed

facts. Id.

        Clark’s objections are without merit. First, Clark has not adhered to the procedures

associated with a request for judicial notice. A court must take judicial notice if a party requests

it and supplies the court with the requisite information. See Fed. R. Evid. 201(d). “Indeed,



        1
         Even if Clark was requesting incorporation by reference, the Court cannot incorporate
by reference the books that Clark mentions. Incorporation by reference is only appropriate for
documents that a plaintiff’s complaint relies upon but neglects to attach. See Ritchie, 342 F.3d
at 907. Conroy’s Complaint does not rely upon any of the books that Clark references.



PAGE 4 – ORDER
          Case 3:20-cv-00366-SB          Document 41       Filed 12/17/20      Page 5 of 7




Federal Rule of Evidence 201(d) generally contemplates that a party will provide the copy of the

document it seeks to have judicially noticed.” Caldwell v. Caldwell, 2006 WL 618511, at *4

(N.D. Cal. Mar. 13, 2006). That requirement is no mere formality. Rule 201 permits judicial

notice only of facts that are “capable of accurate and ready determination by resort to sources

whose accuracy cannot be reasonably questioned.” Fed. R. Evid. 201(b). Thus, parties requesting

that a court take judicial notice generally must provide the court with the document to be noticed

so that court can verify the document’s accuracy.

       Here, Clark neither formally requested judicial notice nor supplied the Court with the

documents that she urges the Court to note. Clark did not file a motion or request for judicial

notice before either Judge Beckerman or this Court. Instead, Clark simply referenced the books

in her motion to dismiss, see ECF 19 at 4-5, and her objections to Judge Beckerman’s Findings

and Recommendation, see ECF 34 at 4-5.

       Even if the Court were to look past Clark’s failure to file a motion or request because

Clark is defending this suit pro se, she has not made the materials that she cites available to the

Court. Because Clark has not attached the cited materials, the Court cannot verify the accuracy

of the documents she seeks to have judicially noticed. Nor can the Court assume that the

materials say precisely what Clark claims they say. At the motion-to-dismiss stage, it is the

plaintiff’s factual allegations, not the defendant’s claims, that are entitled to the presumption of

truth. See Lee, 250 F.3d at 688 (reversing a district court’s dismissal of a complaint because “in

granting defendants’ motion [to dismiss], assumed the existence of facts that favor defendants.”)

Because Clark failed to supply the Court with the materials she seeks to have judicially noticed,

the Court cannot judicially notice the materials. Accordingly, Judge Beckerman did not err in




PAGE 5 – ORDER
          Case 3:20-cv-00366-SB           Document 41         Filed 12/17/20      Page 6 of 7




denying Clark’s motion to dismiss without considering the materials that Clark sought to have

judicially noticed.

        But even if Clark’s request that the Court take judicial notice of recently published books

discussing Fleischer’s abuse of Conroy were procedurally proper, Clark’s objections would still

likely fail, at least at this stage of the lawsuit. It is true that “[c]ourts may take judicial notice of

publications introduced to ‘indicate what was in the public realm at the time.’” Von Saher, 592

F.3d at 960 (quoting Premier Growth Fund, 435 F.3d at 401 n.15). Clark, however, does not

simply request judicial notice, she also asks the Court to rely on the judicially noticed materials

to resolve a disputed fact. Lee counsels that a court would likely err by granting this request. See

250 F.3d at 690 (“[T]he district court . . . erred by taking judicial notice of disputed matters.”).

For this additional reason, Judge Beckerman did not err by denying Clark’s motion to dismiss

without considering the materials that Clark sought to have judicially noticed.

        Finally, even if the Court could both grant Clark’s request for judicial notice and rely on

the judicially noticed materials to resolve disputed matters, it is not clear that the materials that

Clark cites resolve the disputed matters in Clark’s favor. Clark points to books published in 2015

and 2018 that Clark claims name Conroy as the victim of Fleischer’s abuse. If true, that would

undermine Conroy’s allegation that “nothing” about her abuse has been published since 1990.

Conroy, however, also alleges that Clark’s book additionally “reveals graphic details of the

abuse [Conroy] suffered that had not before been published or otherwise made public.” First Am.

Compl. (ECF 16) at 4. That other books may have named Conroy as a victim of Fleischer’s

abuse does not refute Conroy’s allegation that Clark’s book contains new and especially graphic

descriptions of that abuse.




PAGE 6 – ORDER
           Case 3:20-cv-00366-SB        Document 41       Filed 12/17/20      Page 7 of 7




       Clark’s objection, essentially, is that Conroy’s allegations are false. When ruling on a

motion to dismiss under Rule 12(b)(6), however, a court does not ask whether the allegations in

the complaint are true or even probable;2 instead, a court asks whether the allegations, which

must be assumed to be true at this stage of the lawsuit, state a plausible legal claim. See Ashcroft

v. Iqbal, 556 U.S. 662, 667-69 (2007) (discussing the standard of plausibility). Clark’s arguments

about the truth of Conroy’s allegations must wait for resolution until a motion for summary

judgment, a motion for judgment as a matter of law, or a verdict by a jury.

       The Court ADOPTS Judge Beckerman’s Findings and Recommendation (ECF 29) as

expanded upon in this Order and DENIES Clark’s Motion to Dismiss Conroy’s Complaint

(ECF 19).

       IT IS SO ORDERED.

       DATED this 17th day of December, 2020.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




       2
          Clark disagrees, arguing by analogy that “[a] litigant could not claim that the USA had
trespassed on her property the moon and survive a motion to dismiss, even though proof she did
not own the moon would technically involve examination of extrinsic evidence.” If a private
plaintiff alleged in a complaint that the plaintiff “owned the moon,” a court might be correct in
dismissing that a lawsuit as implausible, even without extrinsic evidence. That is not this case,
however.



PAGE 7 – ORDER
